Campbell, C. J.,
delivered the opinion of the court.
According to the text-books treating of the subject, and numerous adjudications by the courts of England and America, this indictment is bad, for not stating the denomination of the bills stolen or received, or in some way more particularly describing them, or some of them, or averring that it could not be done, because it was unknown to the grand jurors.
¥e confess our inability to perceive the reason or wisdom of the requirement of such particularity in indictments, but so the law appears to be, and, as we have no statute changing the common law on this subject, we do not feel at liberty to disregard the rule so generally announced in the books. This indictment would probably be held good in Massachusetts, but in that state alone, in the absence of a statute affecting the question.
*628If the indictment was held good according to the ruling in McKane v. State, 11 Ind., 195, where the “dollars” were assumed to import one-dollar pieces, the verdict here would be bad as unsupported by the evidence, which fails to show a single one-dollar bill among those stolen.
The motion to quash the indictment should have been sustained.

Reversed, indictment quashed and cause remanded for a new indictment, to await which the prisoner loill be held for answer.